Title: Abigail Adams to William Smith, 3 March 1800
From: Adams, Abigail
To: Smith, William


				
					Dear sir
					March 3d 1800—
				
				I received on saturday Your kind favour of Feb’ry accept My thanks for the orations. I send you in return Major Jacksons, which was very handsomely deliverd, and is as highly spoken of as any amongst the Multitude. I think it will not lose by a comparison with any which I have read, and I already have enough for a vol’m. Messengers is the Wildest Raphosody of any I do not esteem the whole; more than I did a part. Some of the orators have been unjust to their Country, no one of them which I have read, more than mr Paine— misirable would our Country have been and scarcly worth Saving, if its fate had rested upon the Breath of one individual. we have no reason to think that we should have lost our Liberties, or our Independance, if Washington had fallen in Battle that he was a Great a Good a Brave Man, that in him were concentered qualities which were peculiarly suited to the important Stations in which he was call’d to act, every tongue must acknowledge, and that he

discharged every trust committed to him for the best interest of his Country: and would have laid down his Life for it—We all believe and his Mourning gratefull country now bear full testimony to his Services—a Testimony which in Many instances will do them immortal honour—
				I thank mrs smith for the ornament sent me, which I shall place round My Arm the next drawing Room. they are pretty devices— I saw the Death of our venerable Aunt in the News paper— she is the last of the Ancient stock of Worthies, whose memories, we can rise up and call blessed, and this is a sweet and cheering reflection—not a single stain upon all their Characters
				Blessed are the dead, who dye in the Lord— She had out lived all her Mental faculties, and her removal may be considerd as a blessing to herself and Relatives. it used to be a petition of My Fatherss that he might not out live his usefullness— his Prayers were answerd— and I think it would be the wish and desire of every good Christian—
				You inquire my dear sir if I want any thing from Boston: the season is so far advanced that I believe it will not be worth while to import any thing unless it be Some cheese which I have regreeted not sending round. I do not mean English but good American— I shall write to Dr Tufts and request him to send me a Barrel— I will thank you to engage of mr Hall a dozen of his best Hams & a cask of Tongues against I return Mr Otis’s Motion will not make Congress rise, but I wish it would expidite them. they are now troubled with the Ghost of Nash, and how long he is to be allowd to haunt them I cannot determine. the Antis who brought the subject forward, merely for Electionering purposes—now want it postponed So as to leave an implied censure upon the President, but they will not be let off so—
				adieu my dear Sir. I hope the federilist will not split with respect to their Govenour. Mr Ames mr Cabot and Many others would make good Govenours, but mr strong I think has equal pretentisions, and greater if the people will think So—
				Mr shaw says the post is going / Yours &c
				
					A A
				
			